Reasons for Allowance
Claim 2-17, 19-22 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Applicant’s claimed invention regards the transmitter and receiver comprising the inverted line start signal or the inverted configuration signal in the data signal. Regarding this, Applicant specifically claims that data signals “sequentially” include the line start signal, the inverted line start signal, the configuration signal, the inverted configuration signal, and different numbers of inversion signals in the data signal. Further, Applicant claims different sequential orders of above discussed signals as discussed in independent claims 2, 5 and 19 as cited below. 
Examiner conducted search to find prior arts that teach differential signal pairs with above sequential orders of different signals within the data signal. However, Examiner could not find any prior arts that would teach above limitations alone or in combination. Therefore, the claims 2, 5, and 19 are indicated as allowable subject matter.

Claims 2
“wherein the data signal sequentially includes the line start signal, the configuration signal, a first inversion signal, the inverted line start signal, the inverted configuration signal, and a second inversion signal”
Claim 5
“wherein the data signal sequentially includes the line start signal, a first inversion signal, the inverted line start signal, a second inversion signal, the configuration signal, a third inversion signal, the inverted configuration signal, and a fourth inversion signal”
Claim 19
“wherein the data signal sequentially includes the line start signal, the configuration signal, a first inversion signal, the inverted line start signal, the inverted configuration signal, and a second inversion signal”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691